[DO NOT PUBLISH]


              IN THE UNITED STATES COURT OF APPEALS
                                                                    FILED
                      FOR THE ELEVENTH CIRCUIT U.S. COURT OF APPEALS
                        ________________________ ELEVENTH CIRCUIT
                                                              JUNE 4, 2009
                               No. 08-15403                 THOMAS K. KAHN
                           Non-Argument Calendar                CLERK
                         ________________________

                  D. C. Docket No. 97-00483-CR-T-17-EJA

UNITED STATES OF AMERICA,


                                                                Plaintiff-Appellee,

                                    versus

DESBURN PINNOCK,
a.k.a. Bull,

                                                          Defendant-Appellant.


                         ________________________

                 Appeal from the United States District Court
                     for the Middle District of Florida
                      _________________________

                                (June 4, 2009)

Before DUBINA, Chief Judge, TJOFLAT and HILL, Circuit Judges.

PER CURIAM:

     James Wesley Smith III, appointed counsel for Desburn Pinnock, has filed a
motion to withdraw on appeal, supported by a brief prepared pursuant to Anders v.

California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit of

the appeal is correct. Because independent examination of the entire record reveals

no arguable issues of merit, counsel’s motion to withdraw is GRANTED, and the

district court’s denial of Pinnock’s 18 U.S.C. § 3582(c)(2) motion is AFFIRMED.




                                          2